EXHIBIT 10.1
 
TRANSITION AND TERMINATION AGREEMENT
 
THIS TRANSITION AND TERMINATION AGREEMENT (this "Agreement") is dated as of June
9th, 10 (the "Effective Date") and is by and between the closed company with
limited liability under Dutch law IGT—Europe B.V., with corporate seat at
Amsterdam and offices at (2131 HC) Hoofddorp, Bijlmermeerstraat 30, (the
"Company"), and Mr. Paulus Johannes Cornelis Aloysius Karskens, born on 12
August 1952 at Amsterdam and residing at (3581 SV) Utrecht, Wolter Heukelslaan
70, (the "Executive").
 
WHEREAS, the Executive has been employed by the Company as of 15 November 1993
in the position of Managing Director;
 
WHEREAS the Executive has been appointed statutary director ("statutair
bestuurder") of the Company by the Company's sole shareholder International Game
Technology (the "Shareholder"), a Nevada corporation, as per 15 November 1993 in
a resolution of 13 October 1993;
 
WHEREAS, the Shareholder has informed the Executive that it wishes to make a
change in the Company's management in view of new future developments and that
it wishes to transition the international business, for which reasons it would
like to come to a termination agreement with the Executive, the terms of which
to be taking into consideration the long and outstanding performance of the
Executive;
 
WHEREAS, the Company considers it important and its best interest to foster the
transition of employment of key management personnel and desires to retain the
services of the Executive to that effect on the terms and subject to the
conditions in this Agreement; and
 
WHEREAS, the Executive has expressed his willingness to continue his employment
with the Company through March 31, 2011 and to render services to the Company
and the Shareholder on the terms and subject to the conditions in this
Agreement;
 
NOW, THEREFORE, in consideration of the premises and the respective undertakings
of the Company and the Executive set forth below, the Company and the Executive
agree as follows:
 
1.            Certain Defined Terms. The following terms have the following
meanings when used in this Agreement.
 
(a)       "Accrued Compensation" means, as of any date, (1) the unpaid amount,
if any, of the Executive's previously earned base salary, (2) the unpaid amount,
if any, of the bonus earned by the Executive for the year preceding the year in
which the Executive's employment is terminated, and (3) such additional payments
or benefits, if any, earned by the Executive under and in accordance with any
employee plan, program or arrangement of or with the Company or an Affiliate
(other than this Agreement).
 
(b)       "Affiliate" means an entity at least 50% of the voting, capital or
profits interests of which are owned directly or indirectly by the Company or
the Shareholder.

 
1

--------------------------------------------------------------------------------

 

(c)       "Cause" means the Executive's: (1) willful and material failure to
perform the duties under the Executive's employment with the Company (other than
any such failure due to the Executive's physical or mental illness), or the
Executive's willful and material breach of the Executive's obligations to the
Company or any Affiliate arising out of the Executive's employment, in each case
following the Executive's receipt of written notice thereof from the Company;
(2) engaging in willful and serious misconduct that has caused or is reasonably
expected to result in material injury to the Company; (3) being convicted of. or
entering a plea of guilty or nolo contendre to, a crime that constitutes a
felony; (4) failure or inability to obtain or retain any governmental approval,
license or authorization required to be obtained or retained by the Executive in
any jurisdiction in which the Company or an Affiliate does or proposes to do
business, which failure has or would reasonably be expected to have a material
detrimental effect on the Executive's ability to perform the duties of the
Executive's employment; or (5) embezzlement, fraud or misappropriation of the
property or assets of the Company or an Affiliate. The Company, acting in its
own discretion, will be responsible for determining whether particular conduct
constitutes "Cause" for the purposes of this Agreement.
 
(d)       "Pro Rata Bonus" means the Executive's annual target bonus
opportunity, expressed as a percentage of the Executive's base salary, for the
fiscal year in which the Executive's employment terminates, multiplied by a
fraction, the numerator of which is the number of days elapsed from the
beginning of such fiscal year until the date the Executive's employment
terminates, and the denominator of which is 365.
 
(e)       "Release" shall mean a written release, discharge and covenant not to
sue entered into by the Executive on behalf of himself, his descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, of and in favor of the Company, its parent (if any), the Company's
subsidiaries and affiliates, past and present, and each of them, as well as its
and their trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, members, representatives, assigns, and successors, past and
present, and each of them (the "releasees"), with respect to and from any and
all claims, wages, demands. rights, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations. debts, costs, expenses,
attorneys' fees, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which he may then own or
hold or he at any time theretofore owned or held or may in the future hold as
against any or all of said releasees, arising out of or in any way connected
with the Executive's employment relationship with the Company and each of its
subsidiaries with which the Executive has had such a relationship, or the
termination of his employment or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
releasees, or any of them, committed or omitted prior to the date of such
release including, without limiting the generality of the foregoing, any claim
under any federal, state or local law or regulation, and any other claim for
severance pay, bonus or incentive pay, sick leave, holiday pay, vacation pay,
life insurance, health or medical insurance or any other fringe benefit, medical
expenses, or disability (except that such release shall not constitute a release
of any Company obligation to the Executive that may be due to the Executive upon
the Company's receipt of such release or any obligations referred to in
paragraph 5). The Release shall also contain the Executive's warrant that he has
not theretofore assigned or transferred to any person or entity, other than the
Company, any released matter or any part or portion thereof and that he will
defend, indemnify and hold harmless the Company and the aforementioned releasees
from and against any claim (including the payment of attorneys' fees and costs
actually incurred whether or not litigation is commenced) that is directly or
indirectly based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.

 
2

--------------------------------------------------------------------------------

 
 
(f)    "Shareholder" means International Game Technology, a Nevada corporation,
and any successor thereto.
 
2.            Term. The "Term" shall, unless sooner terminated as provided
herein, commence on the Effective Date and end at the close of business on March
31, 2011.
 
3.            Employment during Term. The Company shall continue to employ the
Executive in the position of Managing Director of the Company until the close of
business on September 30, 2010, and the Executive accepts such employment for
such period.
 
On October 1, 2010, the Executive will tender his written resignation as
statutory director of the Company to the Shareholder. The Executive's employment
by the Company will however continue to be in force for the consecutive duration
of the Term. For the duration of the Term, Executive will be employed by the
Company as an Executive Advisor.
 
Executive agrees to perform services for the Company, for the Term and upon the
other terms and conditions set forth in this Agreement. Without otherwise
limiting the role of the Executive, the Executive shall be responsible for:
 
·  
collaborating and working with the President and Chief Executive Officer of the
Shareholder;

 
·  
participating as necessary in pertinent legal actions involving the Company;

 
·  
assisting and supporting the President and Chief Executive Officer of the
Shareholder in transitioning the international business;

 
·  
at the request of and in consultation with the President and Chief Executive
Officer of the Shareholder, taking on special projects for the Company in
furtherance of its business objectives;

 
·  
at the request of and in consultation with the President and Chief Executive
Officer of the Shareholder, taking on public affairs and promotional
assignments, including representing the Company in meetings and industry events,
delivering speeches and presentations, meeting with regulators and representing
the company with customers and clients;

 
·  
providing advice, counsel and input on key company decisions; and

 
·  
providing such other services and tasks from time to time as requested by the
President and Chief Executive Officer of the Shareholder.

 
The Executive will devote his full business time and efforts to the extent
required to the performance of the Executive's duties and responsibilities under
this Agreement and to the business and affairs of Company, its subsidiaries and
affiliates. The Executive may engage in personal, charitable, professional and
investment activities to the extent such activities do not materially conflict
or interfere with the Executive's duties and obligations under this Agreement or
the Executive's ability to perform his duties and responsibilities under this
Agreement. During the Term, the Executive shall not serve on the board of
directors (or similar governing body) of any other business entity without the
prior approval of the President and Chief Executive Officer of the Shareholder.
The Executive shall resign from any such board of directors (or similar
governing body) on which he may serve (even if such service has been approved by
the President and Chief Executive Officer of the Shareholder) if the Executive's
activities on such board (or other body) conflict or interfere with the
performance of the Executive's duties for the Company.

 
3

--------------------------------------------------------------------------------

 

4.            Compensation.
 
4.1    Base Salary. As compensation in full for the services to be rendered by
the Executive under this Agreement during the Term, the Company shall pay to the
Executive a base salary ("Base Salary") at an annualized rate of Four Hundred
Forty One Thousand Six Hundred Twenty Five Euros (441.625) per year. Such Base
Salary shall be paid in accordance with the Company's normal payroll procedures
and policies.
 
4.2    Bonus Opportunity. The Executive will continue to participate in the
Management Bonus Plan under the current conditions and corporate financial
performance metrics for fiscal year 2010. The Executive's current bonus target
for fiscal year 2010, is 75% of his base annual salary and his maximum bonus is
150% of his base annual salary.
 
4.3    Participation in Benefit Plans. During the Term, the Executive shall also
be entitled to participate in all employee benefit plans or programs of the
Company to the extent that his position, title, tenure, salary, age, health and
other qualifications make him eligible to participate in accordance with the
terms of the applicable plans or programs. The Company does not guarantee the
adoption or continuance of any particular employee benefit plan or program
during the Term, and the Executive's participation in any such plan or program
shall be subject to the provisions, rules and regulations applicable thereto and
as amended from time to time.
 
4.4    Withholding Taxes. The Company may withhold from any compensation or
other benefits payable under this Agreement all taxes or social security
contributions as shall be required to be withheld pursuant to any applicable law
or governmental regulation or ruling.
 
5.            Severance.  Subject to the provisions hereof, upon termination of
the Executive's employment with the Company and its Affiliates, other than a
termination for Cause, the Executive (or the Executive's beneficiary, as the
case may be) will be entitled to receive the applicable severance payments and
benefits (if any) described in this Section.
 
(a)    The Executive (or the Executive's beneficiary, as the case may be) shall
receive the following payments and benefits:
 
Accrued Compensation;
 
Pro Rata Bonus to the extent that Executive successfully achieved his Executive
Advisor MBOs, such Executive Advisor MBOs and the measurement thereof to be
discussed and agreed upon between Executive and the President and Chief
Executive Officer of the Shareholder. In the event a Pro Rata Bonus is paid, it
shall be payable in a single sum payment within 30 days following March 31,
2011;

 
4

--------------------------------------------------------------------------------

 
 
An amount equal to 1.0 times the Executive's highest annual rate of base salary
at any time during the preceding 24 months, payable in a single sum payment on
October 1, 2011 into the pension company (Ocior BY) of the Executive. Such
payment will be made by the Company without any withholdings, provided the
Executive can timely show adequate proof that the tax authorities have seen and
approved of the underlying documentation of such payment as qualifying for the
exemption of article 11 paragraph 1 sub e of the Wage tax Act 1964 and provided
the payment into Ocior BV does not lead to any additional costs or risks for the
Company; and
 
Accelerated vesting of outstanding equity incentive awards (including, without
limitation, stock options and time-based restricted stock) based upon the
additional vesting that would have been earned if the Executive's employment had
continued for an additional year.
 
(b)    Termination for Cause. If the Executive's employment with the Company and
its Affiliates terminates for Cause, then the Executive shall he entitled to
receive any Accrued Compensation, subject to set off for amounts owed by the
Executive to the Company or an Affiliate, and nothing more.
 
The Executive agrees that the payments contemplated by Section 5 shall
constitute the exclusive and sole remedy for any termination of his employment
and the Executive covenants not to assert or pursue any other remedies, at law
or in equity, with respect to any termination of employment. The Company and
Executive acknowledge and agree that there is no duty of the Executive to
mitigate damages under this Agreement. All amounts paid to the Executive
pursuant to Section 5 shall be paid without regard to whether the Executive has
taken or takes actions to mitigate damages.
 
6.            Successors and Beneficiaries.
 
6.1    Successors and Assigns of the Company. The Company shall require any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company and its subsidiaries taken as a whole, expressly and
unconditionally to assume and agree to perform or cause to be performed the
Company's obligations under this Agreement. In any such event, the term "the
Company," as used herein shall mean the Company, as defined in Section 1 hereof,
and any such successor or assignee. The Executive acknowledges and agrees that
this Agreement shall be fully enforceable by the Company's successor or
assignee.
 
6.2    The Executive's Beneficiary. For the purposes hereof, the Executive's
beneficiary will be the person or persons designated as such in a written
beneficiary designation filed with the Company, which may be revoked or revised
in the same manner at any time prior to the Executive's death. In the absence of
a properly filed written beneficiary designation or if no designated beneficiary
survives the Executive, the Executive's beneficiary hereunder will be deemed to
be the Executive's surviving spouse, if any, or, if none, the Executive's
estate.

 
5

--------------------------------------------------------------------------------

 
 
7.   Confidential information. Except as provided below, the Executive shall
not, during the Term, or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way (other than in the ordinary course of the
business of the Shareholder, the Company, or any of its respective affiliates)
any confidential or secret knowledge or information of the Company which the
Executive has acquired or become acquainted with or will acquire or become
acquainted with prior to the termination of the period of his employment by the
Company (including employment by the Company or any affiliated or predecessor
companies prior to the date of this Agreement), whether developed by himself or
by others, concerning any trade secrets, confidential or secret designs,
processes, formulae, plans, devices or material (whether or not patented or
patentable) directly or indirectly useful in any aspect of the business of the
Company, any customer or supplier lists of the Company, any confidential or
secret development or research work of the Company, or any other confidential
information or secret aspects of the business of the Company. The Executive
acknowledges that the above-described knowledge or information constitutes a
unique and valuable asset of the Company and represents a substantial investment
of time and expense by the Company, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company and its
affiliates would be wrongful and would cause irreparable harm to the Company.
Both during and after the Term, the Executive shall refrain from any acts or
omissions that would reduce the value of such knowledge or information to the
Company. The foregoing obligations of confidentiality, however, shall not apply
to any knowledge or information which is now published or which subsequently
becomes generally publicly known, other than as a direct or indirect result of
the breach of this Agreement by the Executive. The foregoing obligations of
confidentiality shall not, however, limit the Executive's disclosure of
information (l) to the extent necessary to comply with government disclosure
requirements or other applicable laws, (2) pursuant to subpoena or order of any
judicial, legislative, executive, regulatory or administrative body, or for the
Executive to enforce the Executive's rights under this Agreement, (3) to
employees, advisors, counsel, financial advisors and other third parties as may
be necessary and appropriate in connection with the proper performance and
enforcement of this Agreement; and (4) pursuant to the Executive's normal
reporting procedures as an executive of a publicly traded company (e.g.,
pursuant to Sarbanes-Oxley requirements or otherwise).
 
8.            Ventures. If, during the Term, the Executive is engaged in or
associated with the planning or implementing of any project, program or venture
involving the Company and a third party or parties, all rights with respect to
such project, program or venture shall belong to the Company. Except as approved
by the President and Chief Executive Officer of the Shareholder, the Executive
shall not be entitled to any interest in such project, program or venture or to
any commission, finder's fee or other compensation in connection therewith other
than the salary to be paid to the Executive as provided in this Agreement.
 
9.            Noncompetition Covenant
 
9.1    Agreement not to Compete. The Executive agrees that during the Term of
this Agreement and, for the twelve (12) months following the Term, the Executive
shall not, without the written consent of the President and Chief Executive
Officer of the Shareholder, directly or indirectly, engage in competition with
the Company or the Shareholder in any manner or capacity (e.g., as an advisor,
principal, agent, partner, officer, director, stockholder, employee, member of
any association, or otherwise) in any phase of the business which the Company or
the Shareholder is conducting during the Term, including the design,
development, manufacture, distribution, marketing, leasing, financing or selling
of accessories, devices, or systems related to the products or services being
sold by the Company or the Shareholder; provided, however, that nothing herein
shall prevent the Executive from investing as less than a one-half percent
(0.5%) stockholder in the securities of any company listed on a national
securities exchange or quoted on an automated quotation system if such ownership
is held indirectly through a mutual fund or similar investment.

 
6

--------------------------------------------------------------------------------

 
 
9.2    Scope of Covenant. The obligations of the Executive under Section 9.1
shall apply to any geographic area in which the Company or the Shareholder has
engaged in business during the Term.
 
9.3    Non-Solicitation. The Executive agrees that during the Term and for a
period of twelve (12) months after the Term, he will not, without the prior
written approval of the President and Chief Executive Officer of the
Shareholder, hire, solicit or endeavor to entice away from the Company or,
following termination of the Executive's employment, otherwise interfere with
the relationship of the Company with any employee of the Shareholder, the
Company or one of its subsidiaries who earned annually $75,000 or more as an
employee of the Company or one of its subsidiaries during the last twelve months
of the Executive's own employment by the Company, or any person or entity who
was, within the then most recent prior 12-month period, a customer, supplier or
contractor of the Shareholder, the Company or any of its affiliates.
 
10.           Resignation From Board and Officer Positions. On or before
September 30, 2010, the Executive agrees to resign from (1) each and every board
of directors (or similar body, as the case may be) of the Company and each of
its affiliates on which the Executive may then serve (if any) and (2) each and
every office of the Company and each of its affiliates that the Executive may
then hold, and all positions that he may have previously held with the Company
and any of its affiliates.
 
11.           Miscellaneous.
 
11.1    Governing if and Competent Court. This Agreement shall be governed by
the laws of the Netherlands. Any dispute in relation to the Agreement shall be
brought before the competent Dutch court.
 
11.2    No Waiver. No term or condition of this Agreement shall he deemed to
have been waived, nor shall there be any estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought. Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
 
11.3    Severability. To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect. In furtherance and not in limitation of the
foregoing, should the duration or geographical extent of or business activities
covered by, any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may validly and enforceably
be covered. The Executive acknowledges the uncertainty of the law in this
respect and expressly stipulates that this Agreement be given the construction
which renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.

 
7

--------------------------------------------------------------------------------

 
 
11.4    Assignment. With the exception of the Executive's beneficiary
designation, neither the Executive nor the Executive's beneficiary may pledge,
transfer or assign in any way the right to receive payments or benefits
hereunder, and any attempted pledge, transfer or assignment shall be void and of
no force or effect.
 
11.5    Notices. All notices. requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given and made if (1) delivered by hand, (2) otherwise
delivered against receipt therefor, or (3) sent by registered or certified mail,
postage prepaid, return receipt requested. Any notice shall be duly addressed to
the parties as follows:
 
If to the Company:
IGT-Europe B.V.
Bijlmermeerstraat 30
2131 HC Hoofddorp
Attn.: COO of International
Game Technology
6355 South Buffalo Drive
Las Vegas, Nevada 89113
If to the Executive:
 
Mr. P.I.C.A. Karskens
Wolter Henkelslaan 70
3581 SV Utrecht

 
Copy to:
IGT
6355 South Buffalo Drive
Las Vegas, Nevada 89113
Attn.: Robert C. Melendres, Esq.
 
Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the foregoing
provisions. Any communication shall be effective when delivered by hand, when
otherwise delivered against receipt therefor, or five (5) business days after
being mailed in accordance with the foregoing.
 
11.6    Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in. this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
 
11.7    Provisions that Survive Termination. The provisions of Sections 1, 4.4,
5, 7, 8, 9 and 11 shall survive any termination of the employment agreement and
lapsing of the Term.
 
11.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.

 
8

--------------------------------------------------------------------------------

 

11.9    Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof (including, without
limitation, the Indefinite Term Agreement effective November 15, 1993). Any
prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.
 
11.10    Release of Claims. Notwithstanding anything herein to the contrary, the
Company may condition severance payments or benefits otherwise payable under
this Agreement upon the execution and delivery by the Executive (or the
Executive's beneficiary) of a general Release in favor of the Shareholder, the
Company, its Affiliates and their officers, directors and employees, in such
form as the Company may specify; provided, however, that no such Release will be
required as a condition of the Executive's (or the beneficiary's) entitlement to
Accrued Compensation.
 
11.11    Restoration. Any severance payments and benefits payable under this
Agreement shall be subject to and conditioned upon the Executive's continuing
compliance with any non- competition and non-disclosure obligations of the
Executive to the Company and/or any Affiliate.
 
11.12    Co-Signature Shareholder. This Agreement is co-signed by the
Shareholder as a confirmation of the Shareholder's approval of the entering into
this Agreement between the Company and the Executive, as well as of the terms
and conditions of this Agreement in as far as these affect, or relate to, the
Shareholder.
 
IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date set forth in the first paragraph.
 
[igtsig.jpg]
and this Agreement is co-signed as per section 11.12:
 
INTERNATIONAL GAME TECHNOLOGY
[igtsig2.jpg]
 
9